Citation Nr: 0829956	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased evaluation for rheumatic 
heart disease with mitral stenosis, subacute bacterial 
endocarditis, currently evaluated as 60 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 until 
November 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for hearing 
loss and entitlement to TDIU are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence the veteran's rheumatic heart disease 
with mitral stenosis and subacute bacterial endocarditis 
manifested with chronic congestive heart failure, a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness or syncope, a left ventricular dysfunction with an 
ejection fraction of less than 30 percent or required therapy 
for an active infection with cardiac involvement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
rheumatic heart disease with mitral stenosis and subacute 
bacterial endocarditis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7001 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in November 2004 that fully 
addressed all notice elements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran can be expected to understand what 
was needed to support his claim.  Specifically, the veteran 
had applied for an increased evaluation for his rheumatic 
heart disease with mitral stenosis and subacute bacterial 
endocarditis at least four times prior to the present claim.  
Past adjudication of the claims included the criteria 
examined under the relevant diagnostic code for diseases of 
the heart and explained the rating criteria to the veteran.  
Additionally, in the present claim, the veteran received 
post-adjudicatory notice in the form of the Statement of the 
Case.  The veteran has referenced and submitted relevant 
medical evidence in support of his claim demonstrating he was 
able to meaningfully participate in the adjudication of his 
claim.  The Board also notes the veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  

Similarly, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that an increased evaluation is being denied, and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records in support of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the RO initially granted 
service connection for subacute bacterial endocarditis in 
April 1956.  At that time a 100 percent evaluation was 
assigned from December 1955 until May 1956 and a10 percent 
evaluation was assigned beginning June 1956 pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7001.  The 10 percent 
evaluation continued until the RO granted a 60 percent 
evaluation in a January 2005 rating decision.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above the veteran's rheumatic heart disease with 
mitral stenosis and subacute bacterial endocarditis was 
evaluated under Diagnostic Codes 7001.  Under Diagnostic Code 
7001, an evaluation of 60 percent is assigned where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A higher 100 percent 
disability evaluation is warranted for chronic congestive 
heart failure, or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104.  A 100 
percent evaluation is also warranted for a period of three 
months following cessation of therapy for an active infection 
with cardiac involvement.

A note prior to the Diagnostic Code explains that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. § 4.104, Note (2).  

In addition to the preceding rating criteria, VA recently 
revised that portion of the Rating Schedule for evaluation of 
specified cardiovascular disorders, to consist of those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006. See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions: 
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained. (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability. Id.

The veteran underwent a VA examination of the heart in 
December 2004.  The examiner reviewed the claims file and 
considered the veteran's reported history.  Significantly, 
the examiner noted the veteran was not treating his heart 
condition with any medication.  The examiner found no 
evidence of hyperthyroidism and no limitation on activities 
of daily living.  Clinical examination revealed a systolic 
murmur but no diastolic murmur.  There was no evidence of 
congestive heart failure.  An echocardiogram was performed in 
January 2005 in connection with the examination.  This 
echocardiogram noted an ejection fraction of 50 percent and 
indicated there was no evidence of hypertrophy. The 
concluding diagnosis was rheumatic heart disease with mitral 
stenosis and insufficiency, status post subacute bacterial 
endocarditis.  There was no evidence of congestive heart 
failure.  

Although other medical evidence reflects some treatment for 
the rheumatic heart disease with mitral stenosis and subacute 
bacterial endocarditis, these records fail to contain any 
findings which could be applied to VA's Schedule for Rating 
Disabilities.  The only significant findings appeared in VA 
records dated in June 2004 and August 2004 which noted the 
veteran retained good exercise tolerance and indicated 
exercise did not result in shortness of breath or chest pain.  
These findings, however, do not assess the exercise tolerance 
in terms of METs and as such are not probative on the present 
issue of determining the disability rating.

Evaluating the evidence in light of the above rating criteria 
reflects an evaluation in excess of 60 is not warranted.  
Specifically, there is no evidence of congestive heart 
failure or a left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  In fact, the ejection 
fraction was 50 percent.  Similarly, there is no indication 
the veteran had a recent active infection with cardiac 
involvement.  Although no METs testing was performed, the 
regulations state that METs testing is not required when the 
left ventricular ejection fraction is 50 percent or less.  
38 C.F.R. § 4.100.

While the veteran contends that the service-connected 
disorder has increased in severity, as a lay person he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Massey v. Brown, 7 Vet. App. 204 (1994).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 60 percent for rheumatic heart 
disease with mitral stenosis, subacute bacterial endocarditis 
is denied.


REMAND

The record reflects the RO issued a Statement of the Case 
(SOC) as to the issue of entitlement to service connection 
for hearing loss in November 2005. The RO then transferred 
the claims file to the Board in April 2006.  In May 2006, the 
veteran submitted additional evidence that appears to be 
relevant to the issue of entitlement to service connection 
for hearing loss directly to the Board.  This evidence was 
forwarded to the Board without a waiver of the initial review 
of that evidence by the RO prior to its submission for review 
to the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO. See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

Additionally, the evidence submitted to the Board in May 2006 
contains several private audiologic evaluations from 
I.M.C.C., M.D. which are in a graph format and have not been 
converted to an appropriate numerical form.  Accordingly, 
this evidence requires translation by a certified specialist. 
See Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant 
but without interpretation as to relevant regulatory 
provisions, Board must obtain such medical interpretation).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). In the present case, as 
the veteran has a claim for service connection pending, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the veteran's other claim. Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claim of entitlement to service connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist.

2.  The RO/AMC should readjudicate the 
issue of entitlement to service connection 
for hearing loss, including consideration 
of that evidence received by the Board 
following the issuance of the November 
2005 Statement of the Case.  If the RO/AMC 
deems it necessary, a VA audiology 
examination may be scheduled. 

3.  After this adjudication, the RO/AMC 
should readjudicate the veteran's claim 
for TDIU.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


